 Case 2:18-cv-03599-FMO-AS Document 112 Filed 08/24/20 Page 1 of 1 Page ID #:1035



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   BEIJING ABACE BIOTECHNOLOGY            )   Case No. CV 18-3599 FMO (ASx)
     CO., LTD., et al.,                     )
12                                          )
                         Plaintiffs,        )
13                                          )   JUDGMENT
                  v.                        )
14                                          )
     ADV BIOLABS, INC., et al.,             )
15                                          )
                         Defendants.        )
16                                          )

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 24th day of August, 2020.

19

20                                                                  /s/
                                                            Fernando M. Olguin
21                                                       United States District Judge

22

23

24

25

26

27

28
